Citation Nr: 0719277	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  01-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.  The veteran died in May 2000; the appellant is his 
widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision in 
which the RO denied service connection for the veteran's 
cause of death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The appellant's representative filed a notice of 
disagreement (NOD) in November 2000, and the RO issued a 
statement of the case (SOC) in April 2001.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in June 2001.

The appellant requested a hearing before a Veterans Law Judge 
(VLJ) of the Board in her substantive appeal, but 
subsequently withdrew this request in April 2002.

In October 2006, the undersigned VLJ granted a motion to 
advance this case on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2006) and 
38 C.F.R. § 20.900(c) (2006).

In November 2006, the Board denied the claim for service 
connection for the cause of veteran's death, but remanded the 
claim for DIC under 38 U.S.C.A. § 1318 for additional 
development.  After completing the requested action, the RO 
continued the denial of the only remaining claim (for DIC 
benefits pursuant to 38 U.S.C.A. § 1318), as reflected in a 
March 2007 supplemental SOC (SSOC), and returned this matter 
to the Board for further appellate consideration.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for DIC benefits, pursuant to 38 
U.S.C.A. § 1318, has been accomplished.

2.  The veteran died in May 2000.

3.  At the time of the veteran's death, service connection 
was in effect for multiple disabilities rated a combined 80 
percent, and the veteran also had been awarded a total 
disability rating based on individual unemployability (TDIU), 
effective September 1995.  He had also received a temporary 
total evaluation for eight months and was receiving special 
monthly compensation.

4.  The record reflects that the veteran, who died 54 years 
after his discharge from service, did not have a service-
connected disability rated as totally disabling for at least 
10 years prior to his death.


CONCLUSION OF LAW

The claim for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In the April 2001 SOC and March 2007 SSOC, the RO notified 
the appellant of reasons for the denial of the claim for DIC 
benefits, under the provisions of 38 U.S.C.A. § 1318, and 
afforded her opportunity to furnish information and/or 
evidence in support of the claim.  In addition, the Appeals 
Management Center (AMC) explained how to establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 in 
a January 2004 letter.  Moreover, there is no indication that 
any evidence that bears on the claim currently under 
consideration is outstanding. The Board finds that no further 
duties to notify and assist are owed the appellant in 
connection with this claim.  As indicated below, the claim 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004). ("Because 
[the veteran] has no entitlement to [the claimed benefit], 
there is no need to address whether section 5103(a) notice 
was required and provided in this case").  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


II. Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.5(a) (2006).  If the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Pursuant 
to 38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2006), benefits 
are payable to the surviving spouse of a deceased veteran in 
the same manner as if the death were service-connected.  A 
"deceased veteran" for the purposes of this provision is a 
veteran who died not as a result of his own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for service-
connected disability rated as totally disabling, if the 
service-connected disability was rated as totally disabling 
for 10 or more years immediately preceding death, or if 
continuously rated as totally disabling for at least 5 years 
after the veteran's separation from active service.  38 
U.S.C.A. § 1318(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.22 
(2006).  A "deceased veteran" also includes a former 
prisoner of war (POW) who died after September 30, 1999 with 
a service-connected disability rated totally disabling for 
not less than one year immediately preceding death.  Id.  The 
total rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22 (2006).

During the veteran's lifetime, service connection was 
established for depressive disorder, rated 50 percent 
disabling, residuals of frozen feet, rated 40 percent, 
amputation of the right second toe and metatarsal head 
residual to frostbite, rated 20 percent, amputation of the 
right great toe residual to frostbite, rated 10 percent, pes 
planus, rated 10 percent, and residuals of frozen hands, 
rated 10 percent.  The combined rating for these disabilities 
was 80 percent.  38 C.F.R. § 4.25 (2006).  The veteran had 
also received a temporary total disability rating from 
January 1995 to September 1995 due to treatment for his a 
service-connected left foot disability requiring 
convalescence.  See 38 C.F.R. § 4.30 (2006).  In addition, in 
April 1996, the RO granted the veteran's claim for a TDIU and 
assigned an effective date of September 1, 1995.  The veteran 
was also receiving special monthly compensation under 
38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.350(a) (2006) based on anatomical loss of one foot.

Thus, the veteran was rated as totally disabled due to 
service-connected disability at the time of his death.  
However, the September 1995 effective date for the TDIU does 
not meet the 10-year rating requirement preceding the 
veteran's death in May 2000.  During the veteran's lifetime, 
he did not challenge the assigned effective date for the 
TDIU, which was awarded in April 1996.

Moreover, in this case the appellant has not claimed 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her service 
representative has raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a) (2006).  See Fugo 
v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).

Thus, there is nothing to change the fact that the veteran, 
who died 54 years after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  Rather, he was rated totally disabled 
from January to September 1995 (pursuant to a temporary total 
rating) and from September 1995 until his death in May 2000 
(pursuant to a TDIU), for a total of five years and four 
months.  The veteran therefore did not have a disability 
continuously rated totally disabled for a period of 10 years 
or more immediately preceding death.  Nor did he have a 
disability continuously rated totally disabled for not less 
than five years from discharge.  In addition, the evidence 
does not reflect that the veteran was a POW.  Consequently, 
the veteran was not a "deceased veteran" as defined in 
38 U.S.C.A. § 1318(b) (West 2002 & Supp. 2006), and is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318(a) (West 
2002 & Supp. 2006).

The veteran's representative argued in the June 2007 post-
remand brief that the veteran had indicated that he was 
unemployable due to service-connected disabilities prior to 
the September 1995 effective date of the TDIU (p. 2).  
Specifically, the appellant's representative noted that the 
veteran had, in his March 1996 application for increased 
compensation based on unemployability (VA Form 21-8940), 
identified the date his disability affected full time 
employment as November 11, 1987, which was more than ten 
years prior to his death (p. 2).  This argument of the 
appellant's representative is essentially that the veteran 
would hypothetically have been entitled to a TDIU based on 
the evidence in the claims folder prior to the veteran's 
death and under the law then applicable.

An argument for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 based on such "hypothetical entitlement" 
has been addressed in numerous decisions of the United States 
Court of Appeals for Veterans Claims (Court) and the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and in VA regulations promulgated in response to 
these decisions.

In Green v. Brown, 10 Vet. App. 111, 118-19 (1997), the Court 
found that a surviving spouse can attempt to demonstrate that 
the veteran would hypothetically have been entitled to a 
different decision in a service- connected related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and under the law then applicable, or 
subsequently made retroactively applicable.  Id. App. at 118-
19.  In such cases, the claimant must set forth the alleged 
basis for veteran's entitlement to a total disability rating 
for the period 10 years prior to his death.  See Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-cited Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
specified in 38 U.S.C.A. § 1318, or would have established 
such a right but for clear and unmistakable error (CUE) in 
the adjudication of a claim or claims.  See 65 Fed. Reg. 
3,388 (Jan, 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated as 
totally disabled for a continuous period of 8 years prior to 
his death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (NOVA I), the 
Federal Circuit addressed a challenge to the validity of the 
amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  NOVA I, 260 F.3d at 1376-77.  
Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical claim" was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a)(2), which also has "entitled to 
receive" language, as interpreted by Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318.  Id.  The Federal 
Circuit remanded the case for VA to undertake expedited rule 
making to explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question of whether a deceased 
veteran had been totally disabled for 8 years prior to death 
so that the surviving spouse could qualify for the enhanced 
DIC benefit.  See 67 Fed. Reg. 16,309 - 16,317 (April 5, 
2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d. 1373, 1377 (Fed. 
Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, 
the Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted the same way, 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so, and 
that VA had adequately explained its rationale.  Id. at 1378.  
The Federal Circuit also held that VA had provided a 
permissible basis and sufficient explanation for its 
interpretation of the statutes to bar the filing of new 
claims posthumously by the veteran's survivor, i.e. claims 
where no claim had been filed during the veteran's lifetime 
or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims. Id. at 1379-
1380.

Based on the above case law and regulations, the Board finds 
that the appellant cannot be granted DIC benefits pursuant to 
38 U.S.C.A. § 1318 in this case due to his asserted 
unemployability as of November 1987.  In making this 
determination, the Board notes that the RO received the 
appellant's claim for DIC benefits in June 2000.  Much of the 
evolution of analysis for 38 U.S.C.A. § 1318 claims occurred 
after receipt of her claim. Generally, where there is no 
indication that revised criteria are intended to have a 
retroactive effect, VA has a duty to adjudicate a claim only 
under the former criteria for any period prior to the 
effective date of the new criteria, and to consider the 
revised criteria for the period beginning with the effective 
date for the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  
However, in this case, the Board finds that the general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's action in amending the regulations in 
question was interpretive rather than substantive in nature.  
That is, the amendments clarified VA's earlier interpretation 
of the statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by prior Court 
decisions, such as Green and Cole, that construed 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in a way that was antithetical to 
the agency's interpretation and was free to challenge them, 
to include through the route of rule making.  Id. at 1374.  
Thus, to the extent there has been any change to the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, Wanner and its progeny 
are not applicable.

As such, and based on the foregoing analysis, the Board need 
not determine whether the veteran was in fact entitled to a 
TDIU as of November 1987 as he asserted.  Even if he were so 
entitled, the appellant would not be entitled to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 because such "hypothetical 
entitlement" is not a basis for these benefits under VA law.

For the foregoing reasons, the appellant is not entitled to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 as a matter of 
law.  As the law is dispositive of the appellant's claim for 
DIC under the provisions of 38 U.S.C.A. § 1318, the claim 
must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for DIC benefits, under the provisions of 38 
U.S.C.A. § 1318, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


